

117 HR 1531 IH: Adoption Information Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1531IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Wittman introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title V of the Social Security Act to require assurances that certain family planning service projects and programs will provide pamphlets containing the contact information of adoption centers.1.Short titleThis Act may be cited as the Adoption Information Act.2.Provision in family planning services of pamphlets containing adoption center contact informationTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the following:514.Limitation(a)In generalNotwithstanding any other provision of this title, a grant may be made or contract entered into under section 501 for a family planning service project or program only upon assurances satisfactory to the Secretary that the project or program will—(1)provide to each person to whom the medical professional provides family planning medical services, at the time the person inquires about medical or abortion services, a pamphlet that contains—(A)a comprehensive list of the adoption centers located in the region (as determined by the Secretary) where the adoption services are provided; and(B)the address and telephone number of each such center; and(2)provide each such person an opportunity to read the pamphlet.(b)PamphletsThe Secretary shall prepare, annually update, and distribute to each project or program referred to in subsection (a) pamphlets described in such subsection.(c)No additional fundsNo funds may be used to carry out this section, except funds that are appropriated to carry out this title..